DETAILED ACTION
I.	Claims 1-20 have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The current application claims foreign priority to 201941025157, filed 06/25/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/04/2021 has been considered by the examiner.
Claim Objections
Claims 1 and 14 are objected to because of the following informalities: missing word.  On line 3 of claim 1 and line 3 of claim 14, there is the language “the first set of machine-readable instructions”.  However, on line 5 of claims 1 and 14, there is the language “a second set of machine-readable”, but is missing “instructions”. Appropriate correction is required.
					Examiner’s Remarks
Claims 1-7 and 14-20 distinguish themselves over the prior art.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. US 7484089 B1 to Kogen et al., hereinafter Kogen.
Regarding claim 8, Kogen teaches a method, comprising: 
receiving a file and an identifier of a user account that is a recipient of the file (column 3, lines 41-50); 
sending a request to a certificate authority for a certificate associated with the user account, the request including the identifier for the user account (column 3, lines 41-50 and 63-67, and column 4, lines 1-25); 
receiving the certificate from the certificate authority (column 3, lines 41-50 and 63-67, and column 4, lines 1-31); 
encrypting the file using a public-key identified by the certificate to generate an encrypted file (column 3, lines 37-45, and column 19, lines 21-28); 
and providing the encrypted file to the recipient (column 2, lines 59-67, column 3, lines 1-3, column 9, lines 39-49, column 10, lines 13-22, and column 16, lines 15-26). 
Regarding claim 9, Kogen teaches identifying the user account as the recipient of a file based at least in part on an address included in an email (column 2, lines 59-67, column 3, lines 1-3, column 9, lines 39-49, column 10, lines 13-22, and column 16, lines 15-26). 
Regarding claim 10, Kogen teaches signing the encrypted file (column 4, lines 5-10, column 10, lines 13-22, “which is the signed document using the CA’s key pair”, column 16, lines 34-45, and column 17, lines 39-52). 
Regarding claim 11, Kogen teaches deleting the file from memory in response to creation of the encrypted file (column 3, lines 4-15, and column 11, lines 42-53). 
Regarding claim 12, Kogen teaches deleting the certificate from the memory of the computing device in response to creation of the encrypted file (column 3, lines 4-15, and column 11, lines 42-53). 
Regarding claim 13, Kogen teaches wherein the certificate is derived from account credentials associated with the user account (column 3, lines 41-50 and 63-67, and column 4, lines 1-14).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on form PTO-892 are cited to further show the state of the art with respect to cryptography and utilizing certificates for performing cryptographic functions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627.  The examiner can normally be reached on M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431